Exhibit 10.1

Execution Copy

 

--------------------------------------------------------------------------------

$140,000,000

CREDIT AGREEMENT

among

KNIGHT CAPITAL GROUP, INC.,

as Borrower,

The Several Lenders from Time to Time Party Hereto,

TD BANKNORTH, N.A.

WACHOVIA BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of October 3, 2007

 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page SECTION 1.  

DEFINITIONS

   1

1.1

  Defined Terms    1

1.2

  Other Definitional Provisions    17 SECTION 2.  

AMOUNT AND TERMS OF COMMITMENTS

   17

2.1

  Delayed-Draw Term Commitments    17

2.2

  Procedure for Delayed-Draw Term Loan Borrowing    17

2.3

  Repayment of Delayed-Draw Term Loans    18

2.4

  Revolving Commitments    18

2.5

  Procedure for Revolving Loan Borrowing    18

2.6

  Commitment Fees, etc.    18

2.7

  Termination or Reduction of Commitments    19

2.8

  Optional Prepayments    19

2.9

  Mandatory Prepayments    19

2.10

  Conversion and Continuation Options    20

2.11

  Limitations on Eurodollar Tranches    20

2.12

  Interest Rates and Payment Dates    21

2.13

  Computation of Interest and Fees    21

2.14

  Inability to Determine Interest Rate    21

2.15

  Pro Rata Treatment and Payments    22

2.16

  Requirements of Law    23

2.17

  Taxes    24

2.18

  Indemnity    26

2.19

  Obligations to Mitigate    26

2.20

  Replacement of Lenders    26 SECTION 3.  

REPRESENTATIONS AND WARRANTIES

   27

3.1

  Financial Condition    27

3.2

  No Change    28

3.3

  Existence; Compliance with Law    28

3.4

  Power; Authorization; Enforceable Obligations    28

3.5

  No Legal Bar    28

3.6

  Litigation    29

3.7

  No Default    29

3.8

  Ownership of Property; Liens    29

3.9

  Intellectual Property    29

3.10

  Taxes    29

3.11

  Federal Regulations    29

3.12

  ERISA    30

3.13

  Membership in FINRA; Registration, etc.    30

3.14

  Subsidiaries    30

3.15

  Use of Proceeds    30

3.16

  Environmental Matters    30

3.17

  Accuracy of Information, etc.    31



--------------------------------------------------------------------------------

3.18

  Security Documents    31 SECTION 4.  

CONDITIONS PRECEDENT

   32

4.1

  Conditions to Initial Extension of Credit    32

4.2

  Conditions to Each Extension of Credit    33 SECTION 5.  

AFFIRMATIVE COVENANTS

   33

5.1

  Financial Statements    33

5.2

  Certificates; Other Information    34

5.3

  Payment of Obligations    35

5.4

  Maintenance of Existence; Compliance    35

5.5

  Maintenance of Property; Insurance    35

5.6

  Inspection of Property; Books and Records; Discussions    35

5.7

  Notices    35

5.8

  Additional Collateral, etc.    36 SECTION 6.  

NEGATIVE COVENANTS

   37

6.1

  Financial Covenants    37

6.2

  Indebtedness    38

6.3

  Liens    39

6.4

  Fundamental Changes    41

6.5

  Disposition of Property    42

6.6

  Restricted Payments    43

6.7

  Capital Expenditures    43

6.8

  Investments    44

6.9

  Transactions with Affiliates    45

6.10

  Swap Agreements    45

6.11

  Changes in Fiscal Periods    46

6.12

  Lines of Business    46 SECTION 7.  

EVENTS OF DEFAULT

   46 SECTION 8.  

THE AGENTS

   48

8.1

  Appointment    48

8.2

  Delegation of Duties    48

8.3

  Exculpatory Provisions    48

8.4

  Reliance by Administrative Agent    49

8.5

  Notice of Default    49

8.6

  Non-Reliance on Agents and Other Lenders    49

8.7

  Indemnification    50

8.8

  Agent in Its Individual Capacity    50

8.9

  Successor Administrative Agent    50

8.10

  Syndication Agent    51 SECTION 9.  

MISCELLANEOUS

   51

9.1

  Amendments and Waivers    51



--------------------------------------------------------------------------------

9.2

  Notices    52

9.3

  No Waiver; Cumulative Remedies    53

9.4

  Survival of Representations and Warranties    53

9.5

  Payment of Expenses and Taxes    53

9.6

  Successors and Assigns; Participations and Assignments    54

9.7

  Withholding Tax    56

9.8

  Adjustments; Set-off    57

9.9

  Counterparts    57

9.10

  Severability    57

9.11

  Integration    57

9.12

  GOVERNING LAW    57

9.13

  Submission To Jurisdiction; Waivers    58

9.14

  Acknowledgements    58

9.15

  Releases of Guarantees and Liens    58

9.16

  Confidentiality    59

9.17

  WAIVERS OF JURY TRIAL    59

9.18

  USA PATRIOT Act    60



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A   Commitments 1.1B   Broker-Dealer Subsidiaries 3.4   Consents,
Authorizations, Filings and Notices 3.14   Subsidiaries 3.18(a)   UCC Filing
Jurisdictions 6.2(e)   Existing Indebtedness 6.3(f)   Existing Liens 6.8  
Existing Investments EXHIBITS: A   Form of Guarantee and Collateral Agreement B
  Form of Compliance Certificate C   Form of Closing Certificate D   Form of
Assignment and Assumption E-1   Form of Legal Opinion of Skadden, Arps, Slate,
Meagher & Flom LLP E-2   Form of Legal Opinion of Leonard J. Amoruso F   Form of
Exemption Certificate



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of October 3, 2007, among KNIGHT
CAPITAL GROUP, INC., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time party to this
Agreement (the “Lenders”), TD BANKNORTH, N.A. and WACHOVIA BANK, NATIONAL
ASSOCIATION, as co-syndication agents (in such capacity, the “Syndication
Agents”), and JPMORGAN CHASE BANK, N.A., as administrative agent.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1%. For
purposes hereof: “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank, N.A., as its prime rate in
effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by JPMorgan Chase Bank, N.A.
in connection with extensions of credit to debtors). Any change in the ABR due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Adjustment Date”: as defined in the definition of “Applicable Margin”.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

“Affected Lender”: as defined in Section 2.19.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise. For purposes of Section 6.9,
“Affiliate” shall also include a Person with the power, directly or indirectly,
to vote 10% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of such Person.

“Affiliated Funds”: the collective reference to funds managed by Deephaven
Capital Management LLC.

“Agents”: the collective reference to the Administrative Agent and the
Syndication Agents.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the amount of such Lender’s Delayed-Draw Term Commitment then in
effect or, if the Delayed-Draw Term Commitments have terminated or expired, the
amount of such Lender’s Delayed-Draw



--------------------------------------------------------------------------------

Term Loans then outstanding, and (b) the amount of such Lender’s Revolving
Commitment then in effect or, if the Revolving Commitments have expired or
terminated, the amount of such Lender’s Revolving Loans then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: initially, (a) 0.25%, in the case of ABR Loans and
(b) 1.25%, in the case of Eurodollar Loans; provided, that on and after the
first Adjustment Date, the Applicable Margin with respect to Revolving Loans and
Delayed-Draw Term Loans will be determined pursuant to the Pricing Grid. The
“Pricing Grid” shall be the table set forth below.

 

Consolidated

Leverage Ratio

  

Applicable Margin

for Eurodollar

Loans

   

Applicable Margin

for ABR Loans

   

Commitment Fee

Rate

 

< 1.50 to 1.00

   1.25 %   0.25 %   0.30 %

³ 1.50 to 1.00

   1.50 %   0.50 %   0.35 %

For the purposes of the Pricing Grid, changes in the Applicable Margin and the
Commitment Fee Rate resulting from changes in the Consolidated Leverage Ratio
shall become effective on the date (the “Adjustment Date”) that is five Business
Days after the date on which financial statements are delivered to the Lenders
pursuant to Section 5.1 (commencing with the financial statements for the fiscal
year ending December 31, 2007) and shall remain in effect until the next change
to be effected pursuant to this paragraph. If any financial statements referred
to above are not delivered within the time periods specified in Section 5.1,
then, until the date that is five Business Days after the date on which such
financial statements are delivered, the highest rate set forth in each column of
the Pricing Grid shall apply (except that if the Administrative Agent receives a
certificate of a Responsible Officer stating that in the good-faith judgment of
the Borrower the Consolidated Leverage Ratio as at the end of the fiscal quarter
to be covered by such financial statements is less than or equal to 1.50 to
1.00, the Applicable Margin set opposite such ratio shall apply from the date of
such receipt). Each determination of the Consolidated Leverage Ratio pursuant to
the Pricing Grid shall be made in a manner consistent with the determination
thereof pursuant to Section 6.1.

“Approved Fund”: as defined in Section 9.6(b).

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a) through (k) of
Section 6.5 but including any issuance or sale by any Subsidiary of shares of
such Subsidiary’s Capital Stock other than to a Group Member) that yields gross
proceeds to any Group Member (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$500,000.

 

2



--------------------------------------------------------------------------------

“Assignee”: as defined in Section 9.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

“Available Delayed-Draw Term Commitment”: as to any Delayed-Draw Term Lender any
time, an amount equal to the excess, if any, of (a) such Lender’s Delayed-Draw
Term Commitment then in effect over (b) such Lender’s Delayed-Draw Term Loans
then outstanding.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Loans then outstanding.

“Benefited Lender”: as defined in Section 9.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Broker-Dealer Subsidiaries”: the Subsidiaries listed on Schedule 1.1B and any
other Subsidiary that becomes a registered broker-dealer after the date hereof.

“Business”: as defined in Section 3.16(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

3



--------------------------------------------------------------------------------

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within two years from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits, bankers’
acceptances or overnight bank deposits having maturities of one year or less
from the date of acquisition issued by any Lender or by any commercial bank
having combined capital and surplus of not less than $500,000,000;
(c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”),
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of two
years or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A2 by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition; or (h) money market funds that
(1) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (2) are rated AAA by S&P and Aaa by Moody’s and
(3) have portfolio assets of at least $5,000,000,000 or (i) instruments
equivalent to those referred to in clauses (a) through (h) above denominated in
Euros or any other foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Closing Date”: the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied, which date shall not be later than
October 3, 2007.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: any Delayed-Draw Term Commitment or Revolving Commitment.

“Commitment Fee Rate”: initially 0.30% per annum; provided that on and after the
first Adjustment Date, the Commitment Fee Rate will be determined pursuant to
the Pricing Grid.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by

 

4



--------------------------------------------------------------------------------

such Lender in a written instrument; provided, that the designation by any
Lender of a Conduit Lender shall not relieve the designating Lender of any of
its obligations to fund a Loan under this Agreement if, for any reason, its
Conduit Lender fails to fund any such Loan, and the designating Lender (and not
the Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 2.16, 2.17, 2.18 or
9.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated August 15, 2007 and furnished to certain Lenders.

“Consolidated EBITDA”: with respect to any Person for any period, Consolidated
Net Income of such Person for such period plus (a) without duplication and to
the extent deducted in determining such Consolidated Net Income, the sum of
(i) Consolidated Interest Expense for such period, (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) all extraordinary non-cash charges for such
period and (v) all non-cash charges associated with employee compensation for
such period, minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, all extraordinary gains for such
period, all determined on a consolidated basis in accordance with GAAP. In the
event that the Borrower or any Subsidiary shall have completed an acquisition or
disposition of any material Person, division or business unit since the
beginning of the relevant period, Consolidated EBITDA shall be determined for
such period on a pro forma basis as if such acquisition or disposition, and any
related incurrence or repayment of Indebtedness, had occurred at the beginning
of such period.

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

“Consolidated Net Income”: for any period, the net income or loss of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.

“Consolidated Tangible Net Worth”: at any date, all amounts that would, in
conformity with GAAP, be included in the consolidated GAAP financial statements
of the Borrower and its Subsidiaries under stockholders’ equity at such date,
minus the amount of all intangible items included therein, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, trade names,
copyrights, service marks, brand names and write-ups of assets.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis (to the extent such Indebtedness would be included on a
balance sheet prepared in accordance with GAAP) but excluding Indebtedness
incurred in the ordinary course of business by Broker-Dealer Subsidiaries that
is (a) secured by marketable securities under customary terms or (b) unsecured
but where such Subsidiary holds, or will have the right to hold pursuant to
pending securities transactions and in accordance with applicable laws and
regulations, unencumbered marketable securities sufficient, at the time of the
securities transaction which gave rise to any such Indebtedness, to refinance
such Indebtedness in the ordinary course of business on a secured basis using
such securities as collateral.

“Continuing Directors”: the directors of the Borrower on the Closing Date and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least a
majority of the then Continuing Directors.

 

5



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Delayed-Draw Availability Period” shall mean the period from the day after the
Closing Date to December 31, 2007.

“Delayed-Draw Borrowing” shall mean a borrowing comprised of Delayed-Draw Term
Loans.

“Delayed-Draw Term Commitment”: as to any Lender, the obligation of such Lender,
if any, to make a Delayed-Draw Term Loan to the Borrower in a principal amount
not to exceed the amount set forth under the heading “Delayed-Draw Term
Commitment” opposite such Lender’s name on Schedule 1.1A. The original aggregate
amount of the Delayed-Draw Term Commitments is $70,000,000.

“Delayed-Draw Term Lenders”: each Lender that has a Delayed-Draw Term Commitment
or that holds a Delayed-Draw Term Loan.

“Delayed-Draw Term Loan Maturity Date”: October 3, 2010.

“Delayed-Draw Term Loans”: as defined in Section 2.1.

“Delayed-Draw Term Percentage”: as to any Delayed-Draw Term Lender at any time,
the percentage which such Lender’s Delayed-Draw Term Commitment then constitutes
of the Delayed-Draw Term Commitments or, at any time after the Delayed-Draw Term
Commitments have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Delayed-Draw Term Loans then outstanding
constitutes of the aggregate principal amount of the Delayed-Draw Term Loans
then outstanding.

“Direct Edge Partial Equity Sale”: a sale of certain limited liability company
membership interests of Direct Edge Holdings LLC to The Goldman Sachs Group Inc.
or an affiliate thereof pursuant to the Purchase Agreement, dated as of
August 10, 2007 (the “DE Purchase Agreement”), by and among Citadel Derivatives
Group LLC and Knight/Trimark, Inc., as sellers, The Goldman Sachs Group Inc., as
the investor, and, solely with respect to certain sections of the DE Purchase
Agreement, Direct Edge Holdings LLC and Borrower.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

6



--------------------------------------------------------------------------------

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Reuters Page
LIBOR01 as of 11:00 A.M., London time, two Business Days prior to the beginning
of such Interest Period. In the event that such rate does not appear on Reuters
Page LIBOR01, the “Eurodollar Base Rate” shall be determined by reference to
such other comparable publicly available service for displaying eurodollar rates
as may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M., New York City time, two Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

 

Eurodollar Base Rate

    1.00 - Eurocurrency Reserve Requirements  

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: as defined in Section 7(k).

“Excluded Net Cash Proceeds”: Net Cash Proceeds from any Asset Sale in respect
of any Foreign Subsidiary or Excluded Regulated Subsidiary or any Subsidiary
which is not a Wholly-Owned Subsidiary, to the extent such Net Cash Proceeds are
used to assure compliance with capital requirements applicable to such
Subsidiary, cannot be distributed to any Loan Party without adverse tax
consequences or are distributed to shareholders of such Subsidiary who are not
Group Members.

 

7



--------------------------------------------------------------------------------

“Excluded Regulated Subsidiary”: any Subsidiary that is (i) a registered
broker-dealer, (ii) a registered futures commission merchant or (iii) other
regulated entity in respect of which the guaranteeing by such Subsidiary of the
Obligations would, in the good faith judgment of the Borrower, result in adverse
regulatory consequences to such Subsidiary, or impair the conduct of the
business of such Subsidiary.

“Excluded Taxes”: as defined in Section 2.17.

“Facility”: each of (a) the Delayed-Draw Term Commitments and the Delayed-Draw
Term Loans made thereunder (the “Delayed-Draw Term Facility”), and (b) the
Revolving Commitments and the extensions of credit made thereunder (the
“Revolving Facility”).

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) in respect to the Revolving
Commitment, the last day of the Revolving Commitment Period.

“FINRA”: the Financial Industry Regulatory Authority, Inc., or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority, Inc.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funding Office”: the office of the Administrative Agent specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 3.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then, at the request of the Borrower or the Administrative
Agent, the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

8



--------------------------------------------------------------------------------

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Guarantor, substantially in
the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations of any
other third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such Indebtedness n or any property constituting
direct or indirect security therefor, (ii) to advance or supply funds (1) for
the purchase or payment of any such Indebtedness or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (iv) otherwise to assure or hold harmless the owner of any such
Indebtedness against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the Indebtedness in respect
of which such Guarantee Obligation is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such Indebtedness and the maximum
amount for which such guaranteeing person may be liable are not stated or
determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Guarantor”: each Material Subsidiary of the Borrower other than (a) any Foreign
Subsidiary (or any Subsidiary thereof), (b) any Excluded Regulated Subsidiary
(or any Subsidiary thereof), and (c) any other Subsidiary as requested by the
Borrower and approved by the Required Lenders.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
(i) trade payables incurred in the ordinary course of such Person’s business and
(ii) earn-out obligations until such obligations become a liability on the
balance sheet of such Person in accordance with GAAP), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all mandatorily redeemable preferred Capital Stock
of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property

 

9



--------------------------------------------------------------------------------

(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation,
(j) for the purposes of Section 7(f) only, all obligations of such Person in
respect of Swap Agreements and (k) for the purposes of Section 7(f) only, all
obligations or liabilities of such Person arising from a Repo Transaction;
provided, that the term “Indebtedness” shall not include (A) payments with
respect to deferred employee compensation and (B) agreements providing for
indemnification, for the adjustment of purchase price or for similar adjustments
in connection with a Permitted Acquisition or a Disposition permitted by
Section 6.5. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period, and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof, except in the case of a partial prepayment of a Revolving Loan that is
an ABR Loan.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

10



--------------------------------------------------------------------------------

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the
Delayed-Draw Term Loan Maturity Date, as the case may be;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Investment Grade Rating”: a rating of the senior unsecured long-term
Indebtedness of the Borrower by S&P of BBB or better or by Moody’s of Baa2 or
better.

“Investments”: as defined in Section 6.8.

“Lead Arranger”: J.P. Morgan Securities Inc.

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Liquidity Ratio”: at any time, the ratio of (a) unencumbered marketable
securities (after taking into account financing haircuts as reasonably
determined by the Borrower) and unencumbered cash held by the Broker-Dealer
Subsidiaries to (b) the sum of the aggregate principal amount of their unsecured
Indebtedness.

“Loan”: any Delayed-Draw Term Loan or Revolving Loan made by any Lender pursuant
to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: the Borrower and the Guarantors.

“Material Adverse Effect”: any event, development or circumstance that has had
or is reasonably likely to have a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.

“Material Group Member”: the Borrower or any Material Subsidiary.

“Material Indebtedness”: Indebtedness (other than the Loans) including, without
limitation, obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower or any other Material Group Members, an outstanding
principal amount of which exceeds in the aggregate

 

11



--------------------------------------------------------------------------------

$15,000,000. For the purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any other Material Group Members in respect of
an Swap Agreements at any time shall be the maximum aggregate amount (giving
effect to netting agreements) that the Borrower or the applicable Material Group
Member would be required to pay if such Swap Agreement were terminated at such
time.

“Material Subsidiary”: means any Subsidiary of the Borrower that, as of the last
day of the most recently ended fiscal quarter of the Borrower, had assets or
revenues (on a consolidated basis including its Subsidiaries) with a value in
excess of 2.0% of the consolidated assets of the Borrower or 2.0% of the
consolidated revenues of the Borrower; provided, that in the event Subsidiaries
that would otherwise not be Material Subsidiaries shall in the aggregate account
for a percentage in excess of 5.0% of the consolidated assets of the Borrower or
5.0% of the consolidated revenues of the Borrower as of the end of and for the
most recently completed fiscal year, then one or more of such Subsidiaries as
designated by the Borrower (or, if the Borrower shall make no designation, one
or more of such Subsidiaries in descending order based on their respective
contributions to the consolidated assets of the Borrower), shall be included as
Material Subsidiaries to the extent necessary to eliminate such excess.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Moody’s”: as defined in the definition of “Cash Equivalents”.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or redemption by the
Borrower or any of its Subsidiaries of funds held in any Affiliated Funds, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or redemption (other than any Lien pursuant to
a Security Document) and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (ii) the amount of any payments
that the Borrower estimates in good faith will be required to be made in respect
of contingent liabilities directly attributable to such event and set forth in a
notice delivered to the Administrative Agent (provided that the Borrower will
evaluate in good faith not less often than quarterly any estimate resulting in a
reduction of Net Cash Proceeds under this clause (ii) and will promptly notify
the Administrative Agent if the estimated amount of payments in respect of any
contingent liability shall be reduced, and the Borrower and the Subsidiaries
shall be deemed to have received Net Cash Proceeds equal to the amount of any
such reduction) and (b) in connection with any issuance or sale of Capital Stock
or any incurrence of Indebtedness, the cash proceeds received from such issuance
or incurrence, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.

“Non-Excluded Taxes”: as defined in Section 2.17(a).

“Non-U.S. Lender”: as defined in Section 2.17(d).

 

12



--------------------------------------------------------------------------------

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender (or, in the case of Specified Swap
Agreements, any affiliate of any Lender), whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement, any other
Loan Document, any Specified Swap Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”: as defined in Section 9.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: any acquisition of all or substantially all the assets
of, or shares or other equity interests in, a Person or division or line of
business of a Person that is either (x) in the same line of business of the
Borrower and its Subsidiaries, taken as a whole, or (y) in a line of business
that is not substantially different from those lines of businesses conducted by
the Borrower and its Subsidiaries, taken as a whole, on the Closing Date or any
business similar, ancillary, complementary or otherwise reasonably related
thereto or that is a reasonable extension, development or expansion thereof, if
immediately after giving effect thereto: (a) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (b) any
acquired or newly formed corporation, partnership, association or other business
entity shall be a Wholly Owned Subsidiary, or a Domestic Subsidiary in which an
Investment is permitted (and to the extent permitted) pursuant to Section 6.8,
and all actions required to be taken, if any, with respect to such acquired or
newly formed Subsidiary under Section 5.8 shall have been taken and (c) the
Borrower and the Subsidiaries shall be in compliance, on a pro forma basis after
giving effect to such acquisition, with the covenants contained in Section 6.1
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and the Subsidiaries as if such acquisition and related financings or
other transactions had occurred on the first day of each relevant period for
testing such compliance (except that for purposes of this clause (c) the
Consolidated Leverage Ratio required under Section 6.1(a) shall be deemed to be
0.10 lower than as set forth therein).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

13



--------------------------------------------------------------------------------

“Pricing Grid”: as defined in the definition of “Applicable Margin”.

“pro forma”: all pro forma computations required to be made hereunder giving
effect to any acquisition, investment, sale, disposition, merger or similar
event shall reflect on a pro forma basis such event and, to the extent
applicable, the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
and may also reflect (x) any projected synergies or similar benefits expected to
be realized as a result of such event to the extent such synergies or similar
benefits would be permitted to be reflected in financial statements prepared in
compliance with Article 11 of Regulation S-X under the Securities Act of 1933,
as amended, and (y) any other demonstrable cost-savings and other adjustments
not included in the foregoing clause (x) that are reasonably anticipated by the
Borrower to be achieved in connection with any such event for the 12-month
period following the consummation of such event, which the Borrower determines
are reasonable and as set forth in a certificate of the chief financial officer
of the Borrower; provided, that the aggregate additions to Consolidated EBITDA,
for any period being tested, pursuant to this clause (y) shall not exceed 5% of
the amount which could have been Consolidated EBITDA in the absence of the
adjustment pursuant to this clause (y).

“Properties”: as defined in Section 3.16(a).

“Register”: as defined in Section 9.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Delayed-Draw Term Loans pursuant to
Section 2.9 (c) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale in respect of which the Borrower has
delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale to
(i) acquire, improve or repair assets useful in its business or (ii) reinvest in
a fund at the Affiliated Funds.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended or
committed to be expended prior to the relevant Reinvestment Prepayment Date to
acquire, improve or repair assets useful in the Borrower’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the Borrower’s business
with all or any portion of the relevant Reinvestment Deferred Amount.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

14



--------------------------------------------------------------------------------

“Repo Transaction”: any of the following: repurchase agreements, reverse
repurchase agreements, sell buy backs and buy sell backs agreements, securities
lending and borrowing agreements and any other agreement or transaction similar
to those referred to above in this definition.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Delayed-Draw Term Loans then
outstanding, (ii) the Available Delayed-Draw Term Commitments, (iii) the
aggregate unpaid principal amount of the Total Revolving Loans then outstanding,
and (iv) the Available Revolving Commitments.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

“Restricted Payments”: as defined in Section 6.6.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Revolving Commitment” opposite
such Lender’s name on Schedule 1.1A or in the Assignment and Assumption pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time pursuant to the terms hereof. The original amount of the Total Revolving
Commitments is $70,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments have expired or
terminated, the percentage which the aggregate principal amount of such Lender’s
Revolving Loans then outstanding constitutes of the aggregate principal amount
of the Revolving Loans then outstanding.

“Revolving Termination Date”: October 3, 2010.

“S&P”: as defined in the definition of “Cash Equivalents”.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

15



--------------------------------------------------------------------------------

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Lender or affiliate thereof.

“Subordinated Indebtedness”: Indebtedness of the Loan Parties that is
subordinated in right of payment to the Obligations, provided, that such
Indebtedness has (a) no maturity, amortization, mandatory redemption or
repurchase option or sinking fund payment prior to the date that is six months
after the Delayed-Draw Term Loan Maturity Date, (b) customary subordination
provisions as shall be reasonably satisfactory to the Administrative Agent and
(c) no financial maintenance or performance covenants, unless such Indebtedness
shall also have standstill provisions as shall be reasonably satisfactory to the
Administrative Agent.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Syndication Agents”: as defined in the preamble hereto.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Loans”: at any time, the aggregate amount of the Revolving
Loans of the Revolving Lenders outstanding at such time.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

 

16



--------------------------------------------------------------------------------

“Wholly Owned Guarantor”: any Guarantor that is a Wholly Owned Subsidiary of the
Borrower.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Delayed-Draw Term Commitments. Subject to the terms and conditions hereof,
each Delayed-Draw Term Lender as of the Closing Date severally agrees to make
term loans (each, a “Delayed-Draw Term Loan”) to the Borrower from time to time
during the Delayed-Draw Availability Period in an amount that will not result in
the Delayed-Draw Term Loans of such Delayed-Draw Term Lender exceeding the
Delayed-Draw Commitment of such Delayed-Draw Term Lender. The Delayed-Draw Term
Loans may from time to time be Eurodollar Loans or ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.10.

2.2 Procedure for Delayed-Draw Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 11:00 A.M., New York City time, one Business Day
prior to the anticipated date of a Delayed-Draw Borrowing) requesting that the
Delayed-Draw Term Lenders make Delayed-Draw Term Loans on the anticipated date
of such Delayed-Draw Borrowing and specifying the amount to be borrowed. Each
Delayed-Draw Borrowing shall be in a minimum amount of (i) $25,000,000 for the
initial Delayed-Draw Borrowing and (ii) $10,000,000 for each subsequent
Delayed-Draw Borrowing. Upon receipt of such notice the Administrative Agent
shall promptly notify each Delayed-Draw Term Lender thereof. Not later than
12:00 Noon, New York City time, on the date of such Delayed-Draw Borrowing, each
Delayed-Draw

 

17



--------------------------------------------------------------------------------

Term Lender shall make the amount of its pro rata share of such Delayed-Draw
Borrowing available to the Administrative Agent at the Funding Office in
immediately available funds. The Administrative Agent shall credit the account
of the Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the
Delayed-Draw Term Lenders in immediately available funds.

2.3 Repayment of Delayed-Draw Term Loans. The Delayed-Draw Term Loan of each
Lender shall mature on the Delayed-Draw Term Loan Maturity Date.

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which does not
exceed the amount of such Lender’s Revolving Commitment. During the Revolving
Commitment Period the Borrower may use the Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.5 and 2.10.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
A.M., New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) on the requested
Borrowing Date, in the case of ABR Loans), specifying (i) the amount and Type of
Revolving Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in
the case of Eurodollar Loans, the respective amounts of each such Type of Loan
and the respective lengths of the initial Interest Period therefor. No Revolving
Loans shall be made on the Closing Date. Each borrowing under the Revolving
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 2:00 P.M., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent.

2.6 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Delayed-Draw Lender a commitment fee for the
period from and including the date hereof to the last day of the Delayed-Draw
Availability Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Delayed-Draw Term Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.

 

18



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
date hereof to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date, commencing on the first such date
to occur after the date hereof.

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.7 Termination or Reduction of Commitments. (a) The Borrower shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Delayed-Draw Term Commitments or, from time to time, to
reduce the Available Delayed-Draw Term Commitments. Any such reduction shall be
in an amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Available Delayed-Draw Term Commitments then in effect.

(b) The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Revolving Commitments or,
from time to time, to reduce the amount of the Revolving Commitments; provided
that no such termination or reduction of Revolving Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans made on the effective date thereof, the Total Revolving Loans
then outstanding would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.

2.8 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Delayed-Draw Term
Loans or Revolving Loans and of Eurodollar Loans or ABR Loans; provided, that if
a Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.18. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Delayed-Draw Term Loans and Revolving Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof.

2.9 Mandatory Prepayments. (a) If any Capital Stock shall be issued or sold by
the Borrower (other than (i) the sale or exercise of stock options or the sale
or issuance of Capital Stock in connection with the sale or exercise by present
or former employees, officers or directors under an employee stock purchase
plan, employee stock ownership or incentive plan or other equity based
compensation plan or arrangement and (ii) the issuance or sale of Capital Stock,
the Net Cash Proceeds of which shall be used to finance a Permitted Acquisition
under Section 6.8 (e)), an amount equal to 50% of the Net Cash Proceeds thereof
shall be applied on the date of such issuance toward the prepayment of the
Delayed-Draw Term Loans; provided, that the foregoing percentage shall be
reduced to zero in the event that the Consolidated Leverage Ratio at the end of
the most recently completed fiscal quarter on a pro forma basis was less than
1.0 to 1.0.

 

19



--------------------------------------------------------------------------------

(b) If any Indebtedness shall be incurred by any Group Member (excluding any
Indebtedness incurred in accordance with Section 6.2), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied on the date of such incurrence
toward the prepayment of the Delayed-Draw Term Loans.

(c) If on any date any Group Member or any Affiliated Fund shall receive Net
Cash Proceeds (other than Excluded Net Cash Proceeds) from any Asset Sale or a
redemption of funds held by the Borrower or any of its Subsidiaries in any
Affiliated Funds other than from such redemptions in an amount not to exceed
$50,000,000 in the aggregate, then, unless a Reinvestment Notice shall be
delivered in respect thereof, an amount equal to such Net Cash Proceeds (or, in
the case of any such redemption, 50% of such Net Cash Proceeds), shall be
applied on such date toward the prepayment of the Delayed-Draw Term Loans (and,
to the extent such amount exceeds the aggregate principal amount of the
Delayed-Draw Term Loans, to a reduction of the Delayed-Draw Term Commitments);
provided, that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the
Delayed-Draw Term Loans as set forth in Section 2.9 (d); and provided, further,
that the foregoing percentage shall be reduced to zero when, and to the extent
(after giving effect to any prepayment) that the Consolidated Leverage Ratio at
the end of the most recently completed fiscal quarter on a pro forma basis (as
if such prepayment had been made prior to the end of the most recently completed
fiscal quarter) was less than 1.0 to 1.0.

(d) Each prepayment of the Loans under this Section 2.9 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

2.10 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 11:00 A.M., New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders have determined
in its or their sole discretion not to permit such conversions. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuations, and provided, further, that if the Borrower shall fail to
give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

2.11 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of

 

20



--------------------------------------------------------------------------------

Interest Periods shall be in such amounts and be made pursuant to such elections
so that, (a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.

2.12 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue principal amount shall bear interest at a rate per annum equal to
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% and (ii) if all or a portion of any interest
payable on any Loan or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to ABR Loans under the relevant Facility plus 2% (or,
in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to ABR Loans under the Revolving Facility
plus 2%), in each case, with respect to clauses (i) and (ii) above, from the
date of such non-payment until such amount is paid in full (as well after as
before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.13 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12 (a).

2.14 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

21



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (i) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(ii) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (iii) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

2.15 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Delayed-Draw Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders at the time thereof.

(b) Amounts prepaid on account of any Delayed-Draw Term Loans may not be
reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Delayed-Draw Term Loans or the Revolving Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Delayed-Draw Term Loans or the Revolving Loans, as the case may be, then
held by the Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the

 

22



--------------------------------------------------------------------------------

Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

2.16 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.17, Excluded Taxes and changes in the rate of tax on
the overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority

 

23



--------------------------------------------------------------------------------

made subsequent to the date hereof shall have the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

2.17 Taxes. (a) Except as otherwise provided by law, all payments made by or on
behalf of any Loan Party under this Agreement shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto, excluding any such amounts resulting from
(A) net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender (or Transferee) as a result of
a present or former connection between the Administrative Agent or such Lender
(or Transferee) and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from the Administrative Agent or such
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document), (B) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction described in clause (A) above, (C) any Non-Excluded Taxes
attributable to such Lender’s failure to comply with the provisions of paragraph
(d) or (e) of this Section, (D) United States withholding taxes imposed on
amounts payable to such Lender (or Transferee) at the time such Lender (or
Transferee) becomes a party to this Agreement, except to the extent that such
Lender’s (or Transferee’s) assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrowers with respect to
such Non-Excluded Taxes (as defined below) pursuant to this paragraph or (E) any
Non-Excluded Taxes that are imposed as a result of any relocation of Lender’s
office to which payment by the Borrower is made and which relocation occurs
after the Lender becomes a Lender (such non-excluded items referred to as
“Excluded Taxes”), except to the extent caused by a change in law after the
relocation of such Lender’s office. If any such taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, such amounts shall be withheld and timely paid to the relevant
Governmental Authority by the appropriate Loan Party, the amounts so payable to
the Administrative Agent or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent or such Lender (after payment of
all Non-Excluded Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in this Agreement.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

24



--------------------------------------------------------------------------------

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by a Loan Party,
as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Loan Party showing payment thereof or, if such receipt is not
available from the Governmental Authority, other documentary evidence reasonably
acceptable to the Administrative Agent. If the such Loan Party fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Borrower shall indemnify the Administrative
Agent and the Lenders for such amounts, any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure, whether or not such Non-Excluded Taxes, Other Taxes,
incremental taxes, interest or penalties were correctly or legally imposed or
assessed by the relevant Governmental Authority; provided however that the
Lender provides proper documentation of the amount owing to such Governmental
Authority.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents;
provided, however, that any initial Lender that is a Non-U.S. Lender shall
deliver to the Borrower and the Administrative Agent such forms described above
claiming complete exemption from U.S. federal withholding tax on all payments by
the Borrowers under this Agreement and the other Loan Documents. Such forms
shall be delivered by each Non-U.S. Lender on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation). In addition, each
Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. Each
Non-U.S. Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this paragraph, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this paragraph that such Non-U.S. Lender is not legally able to
deliver.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.17 with respect to the Non-Excluded Taxes

 

25



--------------------------------------------------------------------------------

or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.18 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.19 Obligations to Mitigate. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.16 or 2.17(a) with respect
to such Lender (such Lender, an “Affected Lender”), the Borrower shall have the
right, upon notice to such Affected Lender, to (i) prepay, on a non pro-rata
basis, the principal amount or any portion thereof of any Loans held by such
Affected Lender plus all interest, fees and other amounts owing to such Affected
Lender as of the date of such prepayment and terminate its Commitments, or
(ii) require such Affected Lender to use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event with the object of avoiding the consequences of
such event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.16 or 2.17(a).

2.20 Replacement of Lenders. (a) The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.16 or 2.17(a) or (b) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such

 

26



--------------------------------------------------------------------------------

Lender shall have taken no action under Section 2.19 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.16 or 2.17(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.18 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (vii) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 9.6 (provided that
the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (viii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.16 or 2.17 (a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

(b) If, in connection with any proposed amendment, modification, waiver or
termination pursuant to Section 9.1 (a “Proposed Change”) requiring the consent
of all affected Lenders, the consent of at least the Required Lenders is
obtained, but the consent of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in this
clause (b) being referred to as a “Non-Consenting Lender”), then, a Person
designated by the Borrower and reasonably acceptable to the Administrative
Agent, shall have the right (but shall have no obligation) to purchase from such
Non-Consenting Lenders, and such Non-Consenting Lenders agree that they shall,
upon the Administrative Agent’s request, sell and assign to such Person, all of
the Loans and Commitments of such Non-Consenting Lenders for an amount equal to
the principal balance of all Loans held by the Non-Consenting Lenders and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated at par pursuant to an Assignment and
Assumption; provided that such Person shall not be the Borrower or any of its
Affiliates.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

3.1 Financial Condition. The audited consolidated balance sheets of the Borrower
and its Subsidiaries as at December 31, 2004, December 31, 2005 and December 31,
2006, and the related consolidated statements of income and of cash flows for
the fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from PricewaterhouseCoopers, present fairly the consolidated
financial condition of the Borrower and its Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended. The unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as at each of March 31, 2007 and June 30,
2007, and the related unaudited consolidated statements of income and cash flows
for the fiscal quarter ended on such date, present fairly the consolidated
financial condition of the Borrower and its Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
such fiscal quarter then ended (subject to normal year-end audit adjustments).
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). As of the Closing Date, the Borrower and
its Subsidiaries, taken as a whole, have no material Guarantee Obligations,
material contingent liabilities or material liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect

 

27



--------------------------------------------------------------------------------

of derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph or referred in the notes thereto to the extent
required to be so reflected or incurred since June 30, 2007 in the ordinary
course of business. During the period from December 31, 2006 to and including
the date hereof there has been no Disposition other than (i) the sale to Citadel
Derivatives Group LLC of certain limited liability company membership interests
in Direct Edge Holdings LLC and the Direct Edge Partial Equity Sale or (ii) in
the ordinary course of business by any Group Member of any material part of its
business or property.

3.2 No Change. Since December 31, 2006, there has been no development or event
(other than circumstances and events that have been publicly disclosed prior to
the date hereof) that has had or would reasonably be expected to have a Material
Adverse Effect.

3.3 Existence; Compliance with Law. Each Material Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law, except, in the case of clauses
(c) and (d) above, to the extent that the failure to comply therewith would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

3.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority, the FINRA or any other Person
is required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) consents, authorizations, filings and
notices described in Schedule 3.4, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect, (ii) the
filings referred to in Section 3.18 or (iii) such other consents,
authorizations, filings and notices the failure to receive or make would not
reasonably be expected to have a Material Adverse Effect. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any material Contractual
Obligation of any Group Member and will not result in, or require, the creation
or imposition of any material Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such material Contractual
Obligation (other than the Liens created by the Security Documents). No
Requirement of Law or Contractual Obligation applicable to the Borrower or any
of its Subsidiaries would reasonably be expected to have a Material Adverse
Effect.

 

28



--------------------------------------------------------------------------------

3.6 Litigation. Except as disclosed in the Borrower’s Annual Report on form 10-K
filed with the SEC for the Borrower’s fiscal year ended December 31, 2006, the
Borrower’s Quarterly Report on Form 10-Q filed with the SEC for the Borrower’s
fiscal quarter ended March 31, 2007 and the Borrower’s Quarterly Report on Form
10-Q filed with the SEC for the Borrower’s fiscal quarter ended June 30, 2007,
no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority or the FINRA is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that would
reasonably be expected to have a Material Adverse Effect.

3.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that would reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

3.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, except in each case as
would not reasonably be expected to have a Material Adverse Effect, and none of
such property is subject to any Lien except as permitted by Section 6.3.

3.9 Intellectual Property. Each Material Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted, except as may have been disclosed in the Borrower’s filings
with the SEC prior to the date hereof, no claim has been asserted and is pending
by any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does the
Borrower know of any valid basis for any such claim, and the use of Intellectual
Property by each Material Group Member does not infringe on the rights of any
Person in any respect, except in each case as would not reasonably be expected
to have a Material Adverse Effect.

3.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns and any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority other than
(a) any the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member or (b) except in the case of filing consolidated Federal tax returns, to
the extent that the failure to do so would not reasonably be expected to result
in a Material Adverse Effect. To the knowledge of the Borrower, no tax lien
(other than any immaterial tax lien) has been filed and no claim is being
asserted with respect to any such tax, fee or other charge.

3.11 Federal Regulations. (a) No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

(b) Each Broker-Dealer Subsidiary that is a Domestic Subsidiary is a broker and
dealer subject to the provisions of Regulation T of the Board. Each
Broker-Dealer Subsidiary that extends purpose credit to customers (as those
terms are defined in Regulation T) maintains procedures and

 

29



--------------------------------------------------------------------------------

internal controls reasonably designed to ensure that such Broker-Dealer
Subsidiary does not extend or maintain purpose credit to or for its customers
other than in accordance with the provisions of Regulation T, and members of
each Broker-Dealer Subsidiary regularly supervise its activities and the
activities of members and employees of such Broker-Dealer Subsidiary to insure
that such Broker-Dealer Subsidiary does not extend or maintain purpose credit to
or for its customers other than in accordance with the provisions of Regulation
T, except for inadvertent failures to comply with Regulation T in connection
with transactions which are not material either in number or amount.

3.12 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or would reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.

3.13 Membership in FINRA; Registration, etc. Each Broker-Dealer Subsidiary that
(a) is a Domestic Subsidiary is a member in good standing of the FINRA, (b) is
duly registered as a broker-dealer with the SEC and in each state and (c) is not
a Domestic Subsidiary is duly registered as a broker-dealer with the applicable
governing body, in each case where the conduct of its business requires such
registration. Each Loan Party is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended. No Loan Party is subject to regulation under
any Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness, except to the extent that the failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

3.14 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 3.14
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower or any Material
Subsidiary, except as created by the Loan Documents.

3.15 Use of Proceeds. The proceeds of the Loans shall be used to finance share
repurchases by the Borrower and for general corporate purposes.

3.16 Environmental Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and, to the knowledge of the Borrower, have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;

 

30



--------------------------------------------------------------------------------

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) To the knowledge of the Borrower, materials of Environmental Concern have
not been transported or disposed of from the Properties in violation of, or in a
manner or to a location that could give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or is reasonably expected to be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other judicially
enforceable orders outstanding under any Environmental Law with respect to the
Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws; and

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws.

3.17 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, taken as a whole, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading
(known to the Borrower, in the case of any document not furnished by it);
provided, that the projections contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.

3.18 Security Documents. The Guarantee and Collateral Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, when
financing statements and other filings specified on Schedule

 

31



--------------------------------------------------------------------------------

3.18(a) in appropriate form are filed in the offices specified on
Schedule 3.18(a), the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement) to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements or such other filings specified on Schedule 3.18(a)), in each case
prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 6.3).

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent (if not
otherwise waived):

(a) Credit Agreement; Guarantee and Collateral Agreement; Acknowledgment and
Consent. The Administrative Agent shall have received sufficient counterpart
copies of (i) this Agreement, executed and delivered by the Administrative
Agent, the Borrower and each Person listed on Schedule 1.1A, (ii) the Guarantee
and Collateral Agreement, executed and delivered by the Borrower and each
Guarantor and (iii) an Acknowledgement and Consent in the form attached to the
Guarantee and Collateral Agreement, executed and delivered by each Issuer (as
defined therein), if any, that is not a Loan Party.

(b) [Reserved].

(c) Approvals. All governmental and third party approvals (including landlords’
and other consents) necessary in connection the transactions contemplated hereby
and with the continuing operations of the Group Members shall have been obtained
and be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
financing contemplated hereby.

(d) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions and offices in the United States
where liens on material assets of the Loan Parties are required to be filed or
recorded, and such search shall reveal no liens on any of the assets of the Loan
Parties except for Liens permitted by Section 6.3 or discharged on or prior to
the Closing Date pursuant to documentation satisfactory to the Administrative
Agent.

(e) Fees. The Lenders, the Administrative Agent and the Lead Arranger shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable and documented fees and expenses of
legal counsel), on or before the Closing Date. All such amounts will be paid
with proceeds of Loans made on the Closing Date and will be reflected in the
funding instructions given by the Borrower to the Administrative Agent on or
before the Closing Date.

(f) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

 

32



--------------------------------------------------------------------------------

(g) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to
the Borrower and its Subsidiaries, substantially in the form of Exhibit E-1; and

(ii) the legal opinion of Leonard J. Amoruso, general counsel of the Borrower
and its Subsidiaries, substantially in the form of Exhibit E-2.

(h) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

(i) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 6.3), shall be in proper form for filing,
registration or recordation.

4.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date or, if such representation and warranty relates to a specific date,
then as of such date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 4.2 have been satisfied.

SECTION 5. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall and shall cause each of its Subsidiaries to:

5.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event before the earlier of (i) 90 days
after the end of each fiscal year of the Borrower or (ii) 10 Business Days after
the date on which the Borrower is required to file with the SEC such financial
statements, a copy of the audited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such year and the

 

33



--------------------------------------------------------------------------------

related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers or other independent certified public accountants of
nationally recognized standing; and

(b) as soon as available, but in any event not later than the earlier of (i) 45
days after the end of each of the first three quarterly periods of each fiscal
year of the Borrower or (ii) 10 Business Days after the date on which the
Borrower is required to file with the SEC such financial statements, the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

All such financial statements shall fairly present in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries and shall be prepared in reasonable detail and in
accordance with GAAP applied (except as approved by such accountants or officer,
as the case may be, and disclosed in reasonable detail therein) consistently
throughout the periods reflected therein and with prior periods. Documents
required to be delivered pursuant to this Section 5.1 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered by posting such documents electronically with notice to the
Administrative Agent and each Lender thereof and if so posted, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the Borrower’s website address at www.knight.com; or (ii) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).

5.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (d), to the relevant Lender):

(a) within five Business Days of the delivery of any financial statements
pursuant to Section 5.1, (i) a certificate of a Responsible Officer stating that
such Responsible Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, a Compliance Certificate containing
all information and calculations necessary for determining compliance by each
Group Member with the provisions of this Agreement referred to therein as of the
last day of the fiscal quarter or fiscal year of the Borrower, as the case may
be;

(b) within 30 days following the end of each calendar month, a calculation of
the Liquidity Ratio as of the last day of such calendar month;

(c) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year;

(d) (i) within five Business Days after the same are sent, copies of all
financial statements and reports that the Borrower sends to the public holders
of any class of its debt securities or public equity securities and (ii) within
five Business Days after the same are filed, copies of all financial statements
and reports that the Borrower may make to, or file with, the SEC, in each case,
to the extent not otherwise provided on the Borrower’s website on the Internet
at the Borrower’s website address at www.knight.com; and

 

34



--------------------------------------------------------------------------------

(e) promptly, such additional financial and other information (including an
additional calculation of the Liquidity Ratio within five Business Days of a
request) as any Lender may from time to time reasonably request through the
Administrative Agent.

5.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except where (a) the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the relevant Group Member or (b) such failure would not reasonably be
expected to have a Material Adverse Effect.

5.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges (including, in the case of each
Broker-Dealer Subsidiary that is a Domestic Subsidiary, its registration as a
broker-dealer with the SEC and its membership with the FINRA) and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 6.4 or Section 6.5(e) and except, in the
case of clause (ii) above, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all material rules and regulations of the SEC and the FINRA applicable to the
Borrower and in the case of each Broker-Dealer Subsidiary that is a Domestic
Subsidiary (including such rules and regulations dealing with net capital
requirements) except to the extent that failure to comply therewith or any other
Requirements of Law, would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

5.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect and (b) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

5.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
dealings and transactions in relation to its business and activities and
(b) permit representatives of any Lender (after consultation with, and subject
to coordination of visits by, the Administrative Agent), at the expense of the
Administrative Agent or such Lender, as the case may be (unless a Default or
Event of Default has occurred and is continuing, in which case the Borrower
shall pay such expenses) to visit and inspect any of its properties and examine
and make abstracts from any of its books and records at any reasonable time upon
reasonable advance notice to the Borrower and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants.

5.7 Notices. Promptly give notice to the Administrative Agent and each Lender of
(to the extent not promptly delivered on the Borrower’s website on the Internet
at the Borrower’s website address at www.knight.com):

(a) the occurrence of any Default or Event of Default;

 

35



--------------------------------------------------------------------------------

(b) any litigation or proceeding affecting any Group Member and not covered by
insurance that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect;

(c) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

(d) any development or event that, in the reasonable judgment of the Borrower,
has had or would reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

5.8 Additional Collateral, etc. (a) With respect to any material property
acquired after the Closing Date by any Loan Party (other than (x) property
excluded from Collateral by the Security Documents, (y) any property described
in paragraph (b) or (c) below and (z) any property subject to a Lien expressly
permitted by Section 6.3(c), (d), (f), (g), (j) and (k)) as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, promptly (i) execute and deliver to the Administrative Agent such
amendments, if any, to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary to grant to the
Administrative Agent, for the benefit of the Lenders, a security interest in
such property and (ii) take all actions necessary to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected security interest in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be reasonably requested by the Administrative
Agent.

(b) With respect to any new Material Subsidiary other than a (x) Foreign
Subsidiary (or any Subsidiary thereof) or (y) any Subsidiary of the Borrower
that is wholly or partially owned by any Excluded Regulated Subsidiary created
or acquired after the Closing Date by any Loan Party (which, for the purposes of
this paragraph (b), shall include any existing Material Subsidiary directly
wholly-owned by one or more Loan Parties that ceases to be a Subsidiary
described in clause (x) or (y) above, and shall include any immaterial
Subsidiary that becomes a Material Subsidiary and is not described in clause
(x) or (y) above), promptly (i) execute and deliver to the Administrative Agent
such supplements to the Guarantee and Collateral Agreement as the Administrative
Agent deems necessary to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in the Capital Stock
of such new Material Subsidiary that is owned by any Loan Party, (ii) deliver to
the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, (iii) except in the case of an
Excluded Regulated Subsidiary, cause such new Material Subsidiary (A) to become
a party to the Guarantee and Collateral Agreement, (B) to take such actions
necessary to grant to the Administrative Agent for the benefit of the Lenders a
perfected first priority security interest in the Collateral described in the
Guarantee and Collateral Agreement with respect to such new Material Subsidiary,
other than any property subject to a Lien expressly permitted by Section 6.3(c),
(d), (f), (g), (j) and (k), including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested

 

36



--------------------------------------------------------------------------------

by the Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Material Subsidiary, substantially in the form of Exhibit C,
with appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(c) With respect to any new first tier Foreign Subsidiary which constitutes a
Material Subsidiary created or acquired after the Closing Date by any Loan
Party, promptly (i) execute and deliver to the Administrative Agent such
supplements to the Guarantee and Collateral Agreement as the Administrative
Agent deems necessary to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in the Capital Stock
of such new Foreign Subsidiary that is owned by any such Loan Party (provided
that in no event shall more than 65% of the total outstanding voting Capital
Stock of any such new Foreign Subsidiary be required to be so pledged),
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, and take such
other action as may be necessary to perfect the Administrative Agent’s security
interest therein, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

SECTION 6. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:

6.1 Financial Covenants.

(a) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
as at the last day of any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter to exceed 2.00 to 1.00.

(b) Minimum Liquidity Ratio. Permit the Liquidity Ratio as at any time, to be
less than 1.0 to 1.0.

(c) Minimum Consolidated Tangible Net Worth. Permit Consolidated Tangible Net
Worth at any time to be less than the sum of (i) $600,000,000 plus (ii) 50% of
cumulative Consolidated Net Income for each fiscal quarter of the Borrower
(beginning with the fiscal quarter ending December 31, 2007) for which
Consolidated Net Income is positive; provided, that any share repurchases and
acquisitions of goodwill and other intangible assets in Permitted Acquisitions
(other than for consideration consisting of Capital Stock of the Borrower) in
excess of $300,000,000 in the aggregate since the Closing Date shall be
subtracted from such cumulative Consolidated Net Income; provided, further, that
share repurchases and such acquisitions of goodwill and other intangible assets
(other than for consideration consisting of Capital Stock of the Borrower) of up
to $300,000,000 in the aggregate since the Closing Date shall be added back in
the calculation of Consolidated Tangible Net Worth and the credit given to share
repurchases and such acquisitions of goodwill and other intangible assets (other
than for consideration consisting of Capital Stock of the Borrower) in excess of
$300,000,000 in the aggregate since the Closing Date shall be limited to such
cumulative Consolidated Net Income. In the case of any Permitted Acquisition
that includes an acquisition of goodwill and other intangible assets for a
combination of cash or Indebtedness and Capital Stock, the various assets
acquired shall be ratably attributed to the various types of consideration paid.
For purposes of this Section 6.1(c), Section 6.6(d)

 

37



--------------------------------------------------------------------------------

and Section 6.8(g), Permitted Acquisitions financed with the Net Cash Proceeds
of Capital Stock of the Borrower issued or sold to third parties shall be
treated as Permitted Acquisitions for consideration consisting of Capital Stock
of the Borrower and not cash.

6.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of the Borrower to any Subsidiary or of any Subsidiary to the
Borrower or any other Subsidiary that in either case shall not have been
transferred or pledged to any third party to the extent that such Indebtedness
corresponds to any Investment permitted by Section 6.8(g) or (h);

(c) Indebtedness of any Person that shall have become a Subsidiary after the
Closing Date; provided that such Indebtedness shall have existed at the time
such Person becomes a Subsidiary and shall not have been created in
contemplation of or in connection with such Person becoming a Subsidiary, and
any refinancings, refundings, renewals or extensions thereof (without increasing
the principal amount or shortening the maturity thereof);

(d) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any Subsidiary in respect of (i) obligations of any Broker-Dealer
Subsidiaries, (ii) obligations of any Guarantor or (iii) obligations of any
other Subsidiary that is not a Broker-Dealer Subsidiary or a Guarantor not to
exceed $5,000,000 for all such Subsidiaries in the aggregate;

(e) Indebtedness outstanding on the date hereof and listed on Schedule 6.2(e)
and any refinancings, refundings, renewals or extensions thereof (without
increasing the principal amount or shortening the maturity thereof);

(f) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.3(g) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed or incurred in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred prior to
or within 270 days after such acquisition or the completion of such construction
or improvement;

(g) Indebtedness incurred by Broker-Dealer Subsidiaries under customary terms in
the ordinary course of business;

(h) Subordinated Indebtedness of the Borrower or any Guarantor;

(i) Guarantee Obligations of the Borrower and its Subsidiaries in respect of
Indebtedness or liabilities of the Borrower and its Subsidiaries so long as the
incurrence or existence of such Indebtedness or liabilities is permitted under
this Agreement; provided that a Group Member that is not a Loan Party may not
incur such Guarantee Obligations in respect of Indebtedness of a Loan Party;
provided further that any Guarantee Obligations of Subordinated Indebtedness
shall also be subordinated;

(j) local currency borrowings of Foreign Subsidiaries in an aggregate
outstanding amount not to exceed $5,000,000 at any time;

 

38



--------------------------------------------------------------------------------

(k) cash management obligations and Indebtedness in respect of netting services,
overdraft protections and similar arrangements in each case in connection with
cash management and deposit accounts in the ordinary course of business;

(l) obligations under Swap Agreements permitted hereunder;

(m) Indebtedness representing deferred compensation or other similar
arrangements to employees of the Borrower and the Subsidiaries incurred in the
ordinary course of business or in connection with Permitted Acquisitions or any
other Investment expressly permitted hereunder;

(n) Indebtedness incurred by any Material Group Member in a Permitted
Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting indemnification obligations
or obligations in respect of purchase price (including earn-outs) or other
similar adjustments;

(o) Indebtedness incurred by the Borrower or any of its Subsidiaries in respect
of letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts
or similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the incurrence thereof;

(p) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Subsidiaries, or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business or consistent with past practice;

(r) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount which taken together with the principal amount of all
other debt outstanding under this clause (q) at the time of incurrence thereof
(for the Borrower and all Subsidiaries) shall not exceed at the time of
incurrence thereof the amount equal to $25,000,000; and

(s) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (r) above.

6.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith by
appropriate proceedings;

 

39



--------------------------------------------------------------------------------

(c) (i) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and (ii) pledges
and deposits in the ordinary course of business securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Subsidiary;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations) incurred in the ordinary
course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 6.3(f), securing
Indebtedness permitted by Section 6.2(e), and Liens incurred to secure any
Indebtedness permitted under Section 6.2(e) to refinance such Indebtedness;
provided that no such Lien is spread to cover any additional property after the
Closing Date and that the principal amount of Indebtedness secured thereby is
not increased;

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 6.2(f), provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(ii) the principal amount of Indebtedness secured thereby is not increased;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(j) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof as of such date;

(k) Liens created, incurred or assumed by any Broker-Dealer Subsidiary upon
assets owned by such Subsidiary or held for such Subsidiary’s account to secure
Indebtedness and other liabilities incurred under Section 6.2(g);

(l) Liens securing Indebtedness permitted under Section 6.2(r);

(m) Liens incidental to the conduct of its business or the ownership of its
property and assets which were not incurred in connection with the borrowing of
money or the obtaining of advances or credit, and which do not in the aggregate
detract from the value of its property or assets or impair the use thereof in
the operation of its business;

 

40



--------------------------------------------------------------------------------

(n) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7(h) or securing appeal or other surety bonds relating
to such judgments;

(o) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in clauses (f), (g),
(j), (k) and (l); provided that (i) the obligations secured thereby shall be
limited to the obligations secured by the Lien so extended, renewed or replaced
(and, to the extent provided in the foregoing clauses, extensions, renewals and
replacements thereof) and (ii) such Lien shall be limited to all or a part of
the assets that secured the Lien so extended, renewed or replaced;

(p) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts or relating
to pooled deposit or sweep accounts of Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business, (iii) in favor of a banking or other financial institution arising
as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of set off) and which are within the
general parameters customary in the banking industry and (iv) in the nature of
contractual rights of set-off relating to purchase orders and other agreements
entered into with customers of the Borrower or any Subsidiary in the ordinary
course of business;

(q) Liens securing obligations of the Borrower or any Subsidiary in respect of
any Swap Agreements entered into in the ordinary course of business and for
non-speculative purposes;

(r) leases, licenses, subleases or sublicenses (including the provision of
software under an open source license) granted to others in the ordinary course
of business which do not (i) interfere in any material respect with the business
of Borrower or any Material Subsidiary, taken as a whole, or (ii) secure any
Indebtedness;

(s) Liens solely on any cash earnest money deposits made by Borrower or any of
the Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(t) Liens arising from precautionary Uniform Commercial Code financing statement
filings; and

(u) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto.

6.4 Fundamental Changes. Merge, consolidate or amalgamate, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or Dispose of all
or substantially all of its property or business, except that:

(a) the Borrower or any of its Subsidiaries may merge or consolidate with any
Person; provided that (A) in the case of any merger or consolidation involving
the Borrower, the Borrower shall be the continuing or surviving corporation;
(B) in the case of any merger or consolidation involving a Material Group
Member, the surviving entity shall be a Material Group Member; and (C) in the
case of any merger or consolidation involving a Broker-Dealer Subsidiary, the
surviving entity shall be a Broker-Dealer Subsidiary;

(b) any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (i) to the Borrower or any Subsidiary; provided that (A) in the case
of any such Disposition by any Material Group Member, the transferee entity
shall be a Material Group Member and (B) in the

 

41



--------------------------------------------------------------------------------

case of any such Disposition by any Broker-Dealer Subsidiary, the transferee
entity shall be a Broker-Dealer Subsidiary, (ii) to the Borrower or any
Guarantor (upon voluntary liquidation or otherwise) or (iii) pursuant to a
Disposition permitted by Section 6.5;

(c) any Investment expressly permitted by Section 6.8 may be structured as a
merger, consolidation or amalgamation; and

(d) any Subsidiary of the Borrower may liquidate or dissolve or change its legal
form if the Borrower determines in good faith that such liquidation or
dissolution or change in legal form is in the best interests of the Borrower and
is not materially disadvantageous to the Lenders.

6.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business and Dispositions of property no longer useful or used in the conduct of
the business of the Borrower and its Subsidiaries;

(b) the sale of inventory and other assets (including securities and
derivatives) in the ordinary course of business;

(c) Dispositions permitted by clause (i) or (ii) of Section 6.4(b);

(d) the sale or issuance of the Capital Stock of (i) any Subsidiary to the
Borrower or any Guarantor or (ii) any Subsidiary that is not a Guarantor to any
other Subsidiary that is not a Guarantor;

(e) (i) the sale by any Loan Party of its property or assets to another Loan
Party, (ii) the sale by any Subsidiary (other than a Broker-Dealer Subsidiary)
that is not a Guarantor of its property or assets to another Subsidiary that is
not a Guarantor and (iii) the sale by a Broker-Dealer Subsidiary of its property
or assets to another Broker-Dealer Subsidiary that shall not have any
Indebtedness not permitted to be incurred under Section 6.2 (other than
paragraph (c) thereof).

(f) any Restricted Payment or Investment that is permitted to be made, and is
made, under Section 6.6 or 6.8, respectively;

(g) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(h) sales or grants of licenses or sublicenses to use the Borrower’s or any of
its Subsidiaries’ trademarks, patents, trade secrets, know-how or other
intellectual property and technology to the extent that such sale, license or
sublicense is in the ordinary course of business and does not materially
interfere with the business of the Borrower or any of its Subsidiaries, taken as
a whole;

(i) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

 

42



--------------------------------------------------------------------------------

(j) Dispositions in the ordinary course of business of Cash Equivalents;

(k) the Disposition of other property having a fair market value not to exceed,
in the aggregate for any fiscal year of the Borrower, the amount equal to
$20,000,000; provided that any such Disposition to a Person that is not a Group
Member is for consideration at least equivalent to the fair market value of such
other property; and

(l) the Disposition of any other property having a fair market value exceeding,
in the aggregate for any fiscal year of the Borrower, $20,000,000; provided that
any such Disposition to a Person that is not a Group Member is for consideration
at least equivalent to the fair market value of such other property; and
provided, further, that an amount equal to 100% of the Net Cash Proceeds of such
Disposition shall be applied on the date of such Disposition toward the
prepayment of the Delayed-Draw Term Loans (and, to the extent such amount
exceeds the aggregate principal amount of the Delayed-Draw Term Loans, to a
reduction of the Delayed-Draw Term Commitments), provided that the foregoing
percentage shall be reduced to zero when, and to the extent (after giving effect
to any prepayment) that the Consolidated Leverage Ratio at the end of the most
recently completed fiscal quarter on a pro forma basis (as if such prepayment
had been made prior to the end of the most recently completed fiscal quarter)
was less than 1.0 to 1.0;

provided, that any Disposition of funds by the Borrower from the Affiliated
Funds shall not constitute a Disposition under this Section 6.5.

6.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary which is a holder of the Capital Stock of such Subsidiary;

(b) any Subsidiary may declare and pay dividends ratably with respect to its
Capital Stock;

(c) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and its Subsidiaries;

(d) the Borrower may repurchase shares of its Capital Stock for consideration in
an aggregate amount at any time since the date hereof equal to the sum of
(i) $300,000,000 plus (ii) cumulative Consolidated Net Income since
September 30, 2007, less the aggregate amount of such sum used for Permitted
Acquisitions for consideration consisting of cash under Section 6.8(e); and

(e) the Borrower may declare and pay dividends with respect to its Capital Stock
payable solely in additional shares of its common stock.

6.7 Capital Expenditures. Make or commit to make any Capital Expenditure, except
Capital Expenditures of the Borrower and its Subsidiaries in the ordinary course
of business not

 

43



--------------------------------------------------------------------------------

exceeding $25,000,000 per fiscal year; provided, that such amount referred to
above, if not so expended in the fiscal year for which it is permitted, may be
carried over for expenditure in any succeeding fiscal year.

6.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) investments in Cash Equivalents (and other Investments in the ordinary
course of a broker-dealer business);

(c) Guarantee Obligations permitted by Section 6.2;

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $5,000,000 at any one time
outstanding;

(e) Investments constituting Permitted Acquisitions or other Investments;
provided that (i) the aggregate cash consideration for Permitted Acquisitions
and Investments under this clause (e) since the Closing Date shall not exceed
the sum of $500,000,000 plus cumulative Consolidated Net Income since
September 30, 2007, less the share repurchases made under Section 6.6(d),
(ii) the amount of the cash consideration paid in connection with any Permitted
Acquisition shall not be in excess of $150,000,000 and (iii) the aggregate
amount of the cash consideration paid in connection with Investments (other than
Permitted Acquisitions) made under this clause (e) shall not be in excess of
$75,000,000;

(f) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;

(g) (i) intercompany Investments by (A) any Group Member in the Borrower or any
Subsidiary that, prior to or concurrently with such investment, is or becomes a
Guarantor, (B) any Subsidiary that is not a Guarantor in any other Subsidiary
that is not a Guarantor and (C) any Loan Party in any Subsidiary that is not a
Guarantor, provided that intercompany Investments by any Loan Party in
Subsidiaries other than Broker-Dealer Subsidiaries shall not in the aggregate
exceed $10,000,000, and (ii) the intercompany Investments existing on the date
hereof and listed on Schedule 6.8 and any refinancings, refundings, renewals or
extensions thereof;

(h) any Investment by any Loan Party or a Broker-Dealer Subsidiary in a
Broker-Dealer Subsidiary, or any Investment by any Loan Party or a Broker-Dealer
Subsidiary in the form of the purchase by such Loan Party of any Investment held
by a Broker-Dealer Subsidiary, in either case with the intent of (i) permitting
such Broker-Dealer Subsidiary to comply with applicable capital requirements on
a temporary basis or (ii) to finance the working capital needs of such
Broker-Dealer Subsidiary;

(i) Investments consisting of extensions of credit entered into or made or that
are received in the ordinary course of business in accordance with normal
practice and Investments received in satisfaction or partial satisfaction
thereform from financially troubled account debtors in the ordinary course of
business;

 

44



--------------------------------------------------------------------------------

(j) Investments existing on the date hereof and set forth on Schedule 6.8 and
any modification, replacement, renewal, reinvestment or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 6.8;

(k) Investments in Swap Agreements permitted under Section 6.2;

(l) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 6.5;

(m) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(n) Investments (including debt obligations and Capital Stock) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments in a fund at the Affiliated Funds, provided that the aggregate
amount of all such Investments (including Investments existing as of the Closing
Date and subsequent Investments and net of redemptions) in funds at the
Affiliated Funds shall not at any time be greater than 110% of the balance of
such Investments existing as of the Closing Date (with Investments existing as
of the Closing Date being valued as of the Closing Date and subsequent
Investments being valued at cost);

(q) share repurchases by the Borrower; and

(r) Investments reflected on the financial statements of the Borrower and its
Subsidiaries as included in reports on forms 10-K and 10-Q as filed with the SEC
as “Deferred Compensation Investments”.

6.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or Subsidiary) unless such transaction is (a) (i)
otherwise permitted under this Agreement, (ii) in the ordinary course of
business of the relevant Group Member, and (iii) upon fair and reasonable terms
no less favorable to the relevant Group Member than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate or
(b) a Restricted Payment permitted by Section 6.6.

6.10 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Capital Stock), (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the

 

45



--------------------------------------------------------------------------------

Borrower or any Subsidiary and (c) Swap Agreements entered into in order to swap
currency in connection with funding the business of the Borrower and its
Subsidiaries in the ordinary course of business.

6.11 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31.

6.12 Lines of Business. Other than lines of business in which the Borrower and
its Subsidiaries expend not more than $10,000,000 in the aggregate, enter into
any material line of business, either directly or through any Subsidiary,
substantially different from those lines of businesses conducted by the Borrower
and its Subsidiaries, taken as a whole, on the Closing Date or any business
similar, ancillary, complementary or otherwise reasonably related thereto or
that are a reasonable extension, development or expansion thereof.

SECTION 7. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan or any other amount payable hereunder or under any other Loan
Document, within five Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate (including
any certification of any financial statement) furnished by it at any time under
or in connection with this Agreement or any such other Loan Document shall prove
to have been inaccurate in any material respect on or as of the date made or
deemed made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6 hereof; or

(d) the Borrower hall default in the observance or performance of an agreement
contained in Section 5.9, and such default shall continue unremedied for a
period of 10 days after notice to the Borrower from the Administrative Agent or
the Required Lenders; or

(e) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (d) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(f) any Material Group Member shall (i) default in making any payment of any
principal of any Material Indebtedness (including any Guarantee Obligation, but
excluding the Loans) on the scheduled or original due date with respect thereto;
or (ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Material Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee

 

46



--------------------------------------------------------------------------------

or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Material Indebtedness to become due prior to its stated
maturity, provided, that such default is unremedied and is not waived by the
holders of such Material Indebtedness; or

(g) (i) any Material Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Material Group Member
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any Material Group Member any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed or undischarged for a period of 60 days; or (iii) there
shall be commenced against any Material Group Member any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) any Material Group Member shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Material Group Member shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or

(h) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any Group
Member or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, would reasonably be
expected to have a Material Adverse Effect; or

(i) one or more judgments or decrees shall be entered against any Material Group
Member involving in the aggregate a liability (not paid or to the extent not
covered by insurance) of $15,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or

(j) except as expressly permitted hereunder or thereunder, any of the Security
Documents (including, without limitation, the guarantee contained in Section 2
of the Guarantee and Collateral Agreement) shall cease, for any reason, to be in
full force and effect, or any Loan Party shall so assert in writing, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby; or

 

47



--------------------------------------------------------------------------------

(k) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), shall
become, or obtain rights (whether by means or warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or indirectly, of more than 35% of the outstanding
common stock of the Borrower; or (ii) the board of directors of the Borrower
shall cease to consist of a majority of Continuing Directors;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower, the
Commitments shall immediately and automatically terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately and automatically become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable. Except as expressly provided above in
this Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

SECTION 8. THE AGENTS

8.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

8.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

8.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements,

 

48



--------------------------------------------------------------------------------

representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

8.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

8.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

8.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in

 

49



--------------------------------------------------------------------------------

taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

8.7 Indemnification. The Lenders agree to indemnify (severally and not joint and
severally) each Agent in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
bad faith, gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

8.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7(a) or Section 7(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent

 

50



--------------------------------------------------------------------------------

hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

8.10 Syndication Agents. The Syndication Agents shall not have any duties or
responsibilities hereunder in their capacity as such.

SECTION 9. MISCELLANEOUS

9.1 Amendments and Waivers. Neither this Agreement, any other Loan Document, nor
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 9.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of (a) adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waiving, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that, subject to Section 2.20(b), no such waiver and no such
amendment, supplement or modification shall (i) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, reduce the stated rate
of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates and
(y) that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (i)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 9.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Guarantors (or
amend or modify the definitions of “Guarantor” or “Material Subsidiary” whereby
such amendment or modification would result in the release of all or
substantially all of the Guarantors) from their obligations under the Guarantee
and Collateral Agreement, in each case without the written consent of all
Lenders; (iv) amend, modify or waive any provisions in Sections 2.15 (a),
(b) and (c) without the written consent of each Lender adversely affected
thereby; or (v) amend, modify or waive any provision of Section 8 without the
written consent of the Administrative Agent. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Delayed-Draw Term Loans and Revolving Loans and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

 

51



--------------------------------------------------------------------------------

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Delayed-Draw Term Loans (as defined below) to
permit the refinancing, replacement or modification of all outstanding
Delayed-Draw Term Loans (“Refinanced Delayed-Draw Term Loans”) with a
replacement Delayed-Draw Term Loan hereunder (“Replacement Delayed-Draw Term
Loans”), provided that (a) the aggregate principal amount of such Replacement
Delayed-Draw Term Loans shall not exceed the aggregate principal amount of such
Refinanced Delayed-Draw Term Loans, (b) the Applicable Margin for such
Replacement Delayed-Draw Term Loans shall not be higher than the Applicable
Margin for such Refinanced Delayed-Draw Term Loans and (c) the weighted average
life to maturity of such Replacement Delayed-Draw Term Loans shall not be
shorter than the weighted average life to maturity of such Refinanced
Delayed-Draw Term Loans at the time of such refinancing.

9.2 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed as
follows in the case of the Borrower and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

Borrower:    Knight Capital Group, Inc.   

545 Washington Boulevard

Jersey City, New Jersey 07310

   Attention: Chief Financial Officer    Telecopy: (201) 557-6853    Telephone:
(201) 222-9400    with a copy to:    Knight Capital Group, Inc.   

545 Washington Boulevard

Jersey City, New Jersey 07310

   Attention: General Counsel    Telecopy: (201) 557-6853    Telephone: (201)
222-9400 Administrative Agent:    JPMorgan Chase Bank, N.A.   

1111 Fannin Street, 10th Floor

Houston, TX 77002-6925

   Attention: Shaji Easo    Telecopy: (713) 750-2932    Telephone: (713)
750-2599

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

52



--------------------------------------------------------------------------------

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

9.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

9.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated reasonable and documented fees and expenses of in-house
counsel) to each Lender and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold each Lender and the Administrative Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other similar taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender and the Administrative Agent and their respective officers, directors,
employees, affiliates, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified

 

53



--------------------------------------------------------------------------------

Liabilities”), regardless of whether any Indemnitee is a party thereto,
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a court of competent jurisdiction to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee or any
affiliate, director, officer, employee, counsel, agent or attorney-in-fact of
such Indemnitee. All amounts due under this Section 9.5 shall be payable not
later than 10 days after written demand therefor. Statements payable by the
Borrower pursuant to this Section 9.5 shall be submitted to the attention of the
Chief Financial Officer of the Borrower with a copy to the attention of the
General Counsel of the Borrower, both at the address of the Borrower set forth
in Section 9.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent. The
agreements in this Section 9.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

9.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it on a
non-ratable basis as between Facilites) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld; it being
understood that the Borrower shall have the right to withhold its consent if the
Borrower would be required to to obtain the consent of, or make a filing or
registration with, any Governmental Authority), provided that no consent of the
Borrower shall be required for an assignment to a Lender, an affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default has
occurred and is continuing, any other Person; and

(B) the Administrative Agent (such consent not to be unreasonably withheld).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 7(a) or (f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

54



--------------------------------------------------------------------------------

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 9.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall (i) maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register and (ii) record in the register the
names and addresses of the Lenders, and the Commitments of, and principal amount
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to

 

55



--------------------------------------------------------------------------------

the proviso to the second sentence of Section 9.1 and (2) directly affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14, 2.15
and 2.16 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section; provided that such
Participant’s interest is recorded in the Register to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section or in a comparable register maintained by the relevant
Lender. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 9.7(a) as though it were a Lender;
provided that such Participant’s interest is recorded in the Register to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section or in such a register maintained by
the relevant Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent, which shall not be unreasonably withheld. Any Participant that
is a Non-U.S. Lender shall not be entitled to the benefits of Section 2.17
unless such Participant complies with Section 2.17(d).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 9.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

9.7 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrowers
and without limiting the

 

56



--------------------------------------------------------------------------------

obligation of the Borrowers to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.

9.8 Adjustments; Set-off. (a) Except to the extent that this Agreement expressly
provides for payments to be allocated to a particular Lender or to the Lenders
under a particular Facility, if any Lender (a “Benefited Lender”) shall receive
any payment of all or part of the Obligations owing to it, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 7(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

9.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

9.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.11 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

9.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

57



--------------------------------------------------------------------------------

9.13 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 9.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

9.14 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

9.15 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 9.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 9.1 or (ii) under the circumstances
described in paragraph (b), (c) or (d) below.

 

58



--------------------------------------------------------------------------------

(b) At such time as the Borrower has an Investment Grade Rating, the
Administrative Agent shall promptly release the Collateral upon the Borrower’s
request.

(c) At such time as the Loans and the other obligations under the Loan Documents
(other than obligations under or in respect of Swap Agreements shall have been
paid in full and the Commitments have been terminated, the Collateral shall be
released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.

(d) The obligations of Deephaven Capital Management LLC under the Guarantee and
Collateral Agreement shall be released upon the exercise under the Option
Agreement dated as of December 21, 2006 among Deephaven Managing Partners, LLC,
Deephaven Capital Management, LLC, Knight Capital Group, Inc., KFP Holdings I
LLC, Matthew Nunn, Colin Smith and Shailesh Vasundhra of the Option and/or the
Change of Control Option referred to therein.

9.16 Confidentiality. Each of the Administrative Agent and each Lender agrees to
keep, and to cause its Affiliates to keep, confidential and to not use or
disclose, and to cause its Affiliates to not use or disclose, all non-public
information provided to it by any Loan Party, the Administrative Agent or any
Lender pursuant to or in connection with this Agreement that is designated by
the provider thereof as confidential; provided that nothing herein shall prevent
the Administrative Agent or any Lender or any such Affiliate from (x) disclosing
any such information (a) to the Administrative Agent, any other Lender,
(b) subject to an agreement to comply with the provisions of this Section, to
any actual or prospective Transferee or any direct or indirect counterparty to
any Swap Agreement (or any professional advisor to such counterparty), (c) to
its Affiliates, its and its Affiliates employees, directors, officers and
agents, including accountants, legal counsel and other advisors or to any other
Lender or Participant (it being understood that such disclosure will be made
only to such Persons who have the need to know such information and only if the
Persons to whom such disclosure is made are informed of the confidential nature
of such Information, instructed to keep such information confidential and
receive such information in connection with (i) their evaluation of the ability
of the Borrower to repay the Loans and perform their other obligations under the
Loan Documents, (ii) administering the Obligations under this Agreement,
(iii) servicing the Borrowings hereunder, (iv) protecting their interests under
this Agreement or (v) performing any similar function in connection with any
other extension of credit by the Lenders to the Borrower or a Subsidiary
(excluding any transaction in any public security of the Borrower or a
Subsidiary), (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed other than as a result of a known breach of
any requirement to keep such information confidential, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document or (y) using any such information in connection
with the administration and management of this Agreement and the other Loan
Documents.

9.17 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

59



--------------------------------------------------------------------------------

9.18 USA PATRIOT Act. Each Lender subject to the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby notifies
the Borrower that pursuant to the requirements of the Act, it is hereby required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

KNIGHT CAPITAL GROUP, INC. By:  

/s/ Thomas M. Joyce

Name:   Thomas M. Joyce Title:   Chairman and Chief Executive Officer

JPMORGAN CHASE BANK, N.A., as Administrative

Agent and as a Lender

By:  

/s/ Thomas H. Mulligan

Name:   Thomas H. Mulligan Title:   Managing Director
TD BANKNORTH, N.A., as Co-Syndication Agent and as a Lender By:  

/s/ John Mercier

Name:   John Mercier Title:   Senior Vice President

WACHOVIA BANK, NATIONAL ASSOCIATION, as

Co-Syndication Agent and as a Lender

By:  

/s/ Frank Occhipinti

Name:   Frank Occhipinti Title:   Vice President

BMO CAPITAL MARKETS FINANCING, INC.,

as a Lender

By:  

/s/ Linda C. Haven

Name:   Linda C. Haven Title:   Managing Director US BANK, N.A., as a Lender By:
 

/s/ Heath G. Williams

Name:   Heath G. Williams Title:   Assistant Vice President

Signature Page to the Knight Capital Group, Inc. Credit Agreement